         Case 3:19-cv-00268-LPR Document 37 Filed 10/05/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

RUBBY JAMES GRAY,                                                                PLAINTIFF

V.                            CASE NO. 3:19-CV-268-LPR-BD

SUSAN COX and
P. MARSHALL                                                                  DEFENDANTS

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that summary judgment is GRANTED to Defendants and judgment is entered

in their favor. To the extent that the Complaint stated any state law claims, those claims are

DISMISSED without prejudice.

       IT IS SO ORDERED this 5th day of October 2020.



                                                  _______________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
